DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 15 September 2022 has been entered in full; no claims have been amended.  Claims 3 and 7-93 are canceled.  Claims 1, 2, 4-6, 94, and 95 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-6, 94, and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 7,786,080 B2; issued 31 August 2010) in view of WO 2015/089050 A1 (MALSHE RESEARCH AND DEVELOPMENT, LLC; published 18 June 2015). The rejection is maintained for reasons of record.  The rejection is repeated here for convenience:
Muller et al. teach a method for treating wound healing pathologies or for inhibiting or suppressing a fibrotic skin disorder in a subject comprising administering a composition comprising a therapeutically effective amount of a BMP2 mutein polypeptide, wherein the pathology or disorder involves keloid scars. See col. 2 li. 65 to col. 3 li. 3; col. 6 li. 23-26; col. 7 li. 60-65; cl. 12 li. 60-67; col. 13 li. 1-30; claims 1, 16, and 18.  This is relevant to claims 1 and 2.  Regarding claim 4, Muller et al. teach administration for wound healing, wherein the healing is associated with keloid obliteration. See claim 18. Such is interpreted as reading on administration during spreading stage of scar formation.
Muller et al. do not teach administration of a wild-type BMP2, BMP4, or BMP7 protein.  However, the sequence of wild-type human BMP2 is provided.  See Figure 6, for example.  Furthermore, Muller et al. explain that their mutein proteins “do not compete with the wildtype form of the respective bone morphogenetic proteins in terms of type I and type II serine kinase receptor chains mediated effects, but are still suitable to interact with modulator proteins such as those of the noggin protein family, the DAN protein family and the chordin protein family” (col. 2, li. 55-61).  Muller et al. further state that “CTGF belonging to the Chordin-family interacts with BMP-2 and thus with the muteins according to the present invention CTGF is mediating a pro-fibrotic activity of TGF-β.  More particularly, TGF-β is stimulating the production of proteins of the extracellular matrix and inhibits the degradation of this kind of proteins.  Normally, this process is an integral part of the healing of tissue.  In case of chronic diseases, however, such as inflammatory diseases and more particularly chronic inflammation, TGF-β activity is exuberant thus leading to tissue fibrosis, particularly excessive tissue fibrosis, particularly excessive tissue fibrosis …  These various fibrotic diseases can thus be inhibited by the administration of a mutein according to the present invention.  A further kind of diseases which may be treated according to the present invention is wound healing.  More preferably, the form of this medical condition, i.e., wound healing, are keloid…” (col. 13, li. 1-19). These two sections quoted from Muller et al. make it clear that the mutein BMP2 of Muller et al. has the activity of wildtype BMP2 on keloid scar formation as it is mediated by CTGF and TGF-β.
Muller et al. do not expressly teach topical, intradermal, subepidermal, or intralesional administration routes, or co-administration of other therapeutically active agents such as a corticosteroid.
However, ‘050 teaches methods of treating a wound comprising co- administration of one or more therapeutically active agents, one of which may be a BMP (including BMP2, BMP4, and BMP7). See [00026]-[00027]. Another therapeutically active agent that may be administered includes hydrocortisone, which is a corticosteroid. See [00052]. Administration routes include topical, intradermal, subepidermal, or direct injection into the wound (i.e., intralesional). See [00020)- [00021], [00039].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Muller et al.’s method for treating wound healing pathologies or for inhibiting or suppressing a fibrotic skin disorder in a subject comprising administering a composition comprising a therapeutically effective amount of a BMP2 polypeptide by using a wild-type BMP2 protein with a reasonable expectation of success in view of Muller et al.’s teaching that their mutein BMP2 acted on fibrotic disease such as keloid scarring via mediators (CTGF, TGF-β) in the same way as a wildtype BMP2.  Such would have been a simple substitution of one known, equivalent element for another to obtain predictable results.
Additionally, it would have been obvious to administer a corticosteroid and use the topical, intradermal, subepidermal, or intralesional administration routes of ‘050 with a reasonable expectation of success.  Regarding the motivation to add a corticosteroid, it is prima facie obvious to combine two compositions (in this case, BMP2 and hydrocortisone) each of which is taught by the prior art to be useful for the same purpose (in this case, wound healing), in order to form a third composition to be used for the very same purpose. “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Regarding the motivation to use specific administration routes, applying a known technique to a known method would have been obvious if such would have had predictable results, as is the case here. Specifically, ‘050 evidences that BMPs are active when administered topically to wounds. Muller et al. teaches treatment of wounds with a BMP. Therefore, it would have been obvious to choose to administer the BMPs topically, as such would have been predicted to be successful.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSA, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and commonsense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSA Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

Applicant’s arguments (pp. 3-4, remarks received 15 September 2022) have been fully considered but are not found to be persuasive for the following reasons.
 Applicant argues that Muller does not teach or suggest using wild type BMP2.  Applicant characterizes Muller as being limited to teaching the use of BMP2 muteins that do not interact with or cause signaling through a BMP receptor, quoting from col. 6 li. 48 to col. 7 li. 2.  Applicant urges that Muller’s mutant BMP is structurally and functionally different from wild type BMP, and further that Muller does not teach a method of using a wild type BMP as claimed.
This has been fully considered but is not found to be persuasive.  He rejection already acknowledges that Muller do not explicitly teach administration of wild type BMP.  If Muller did teach such, the instant rejection would have been made under 35 U.S.C. 102 instead of 103.  However, Muller do teach the structure of wild type BMP2, and further indicate that their mutant BMP2 interacts with CTGF (a member of the chordin protein family) in the way that wild type BMP2 interacts with CTGF.  Muller points to this interaction as being important in the inhibition of keloids.  See col. 13, li. 1-19. 
Applicant takes issue with this position, arguing that Muller’s muteins are capable of inhibiting the activity of modulator proteins such as those of the noggin, DAN, and chordin protein families, but they are not capable of interacting with the BMP receptors.  Applicant characterizes Muller as teaching that their mutein proteins are advantageous insofar as they can be used to treat conditions that are mediated by these modulators without triggering receptor-mediated effects.
This has been fully considered but is not found to be persuasive.  While it is true that Muller points to the advantages of their muteins, Muller does not expressly state that administration of wild type BMPs is harmful.  Please see MPEP § 2123, which states:

    PNG
    media_image1.png
    695
    1085
    media_image1.png
    Greyscale

Muller is relied upon as establishing that fibrotic diseases such as keloid formation can be treated by administration of BMP2 muteins which act on the keloid formation via interaction with CTGF.  Muller also makes it clear that their BMP2 muteins interacts with CTGF like wild type BMP2.  ‘050 teaches that wild type BMP2 can be used safely to treat a wound.  The combination of references fairly suggests the claimed method of treating wound healing pathologies such as keloid formation by administering wild type BMP2.
	Applicant argues that since Muller is limited to mutant BMP products and ‘050 is limited to wild type BMP products, that the combination cannot suggest the claimed methods.
	This has been fully considered but is not found to be persuasive.  As discussed above, Muller establishes that BMP2 muteins interact with CGTF in the same way as wild type BMP2, and that targeting this interaction can be used to minimize excessive fibrosis such as keloid formation.  ‘050 teaches safe administration of BMP2 to wounds.  Accordingly, the combination of references fairly suggests the claimed invention.

Conclusion
	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
11 October 2022